Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 9, 2018

                           No. 04-17-00505-CR & 04-17-00506-CR

                                 Richard Anthony GALINDO,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 5792, 5793
                          Honorable Bill R. Palmer, Judge Presiding


                                        ORDER
       Dandy Middleton’s notification of late record is hereby noted. The reporter’s record is
due no later than April 30, 2018. No further extensions.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of March, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court